61657 (Order Affirming in Part, Reversing in Part and Remanding, May
                 13, 2014). On remand, the district court resentenced Uceda to 5 to 20
                 years in prison on the discharging-a-firearm count (count 4) and also
                 increased the sentences on the robbery counts (counts 2 and 3) to life
                 without the possibility of parole.
                             While Nevada's double-jeopardy protections prohibit a district
                 court from increasing a lawful sentence on a count after this court has
                 vacated an unlawful sentence on another count, see Wilson v. State, 123
                 Nev. 587, 594, 170 P.3d 975, 979 (2007), they do not preclude a district
                 court from correcting an illegal sentence by "increasing its severity . . .
                 when necessary to bring the sentence into compliance with the pertinent
                 statute," Miranda v. State, 114 Nev. 385, 387, 956 P.2d 1377, 1378 (1998).
                             Here, the original judgment of conviction reflects that Uceda
                 was adjudicated and sentenced as a habitual felon under NRS 207.012 for
                 the two counts of robbery with the use of a deadly weapon. NRS 207.012
                 sets forth three possible sentences, the lowest of which is 10 to 25 years in
                 prison, and mandates the imposition of one of these habitual felon
                 sentences once two qualifying felonies are proven. Therefore, the district
                 court had no discretion to impose a• sentence of less than 10 to 25 years in
                 prison on the robbery counts after it found that the State had proven two
                 qualifying felonies, and the sentences of 5 to 20 years on the robbery
                 counts were illegal under NRS 207.012. As such, the sentences could be
                 corrected on remand without violating double jeopardy, as long as the
                 correction did not increase the sentences more than necessary to bring the
                 sentences into compliance with NRS 207.012.       See Miranda, 114 Nev. at
                 387, 956 P.2d at 1378. However, because the district court could have
                 corrected the robbery sentences by imposing terms of 10 to 25 years in

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                                                                                         itty4
                                                                                          c've
                   prison under the habitual felon statute, rather than the more severe terms
                   of life without the possibility of parole, the sentencing correction violated
                   double jeopardy. Therefore, we reverse the sentences imposed by the
                   district court on the robbery counts (counts 2 and 3) and remand this case
                   for resentencing. We instruct the district court to correct the illegal
                   sentences on counts 2 and 3 by imposing terms of 10 to 25 years in prison
                   on each of those counts. Accordingly, we
                               ORDER the amended judgment of conviction REVERSED
                   AND REMAND this matter to the district court for proceedings consistent
                   with this order.




                                                                Pickering



                   cc: Hon. Douglas Smith, District Judge
                        Christopher R. Oram
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    er>